 Case 8:20-cv-02795-PWG Document 9-1 Filed 04/06/21 Page 1 of 8
                                                                                   EXHIBIT




                                                                                             exhibitsticker.com
                                                                                      A



                   CONFIDENTIAL SETTLEMENT
                    AGREEMENT AND RELEASE
       This Confidential Settlement Agreement and Release (the “Agree-
ment”) is entered into by and between Lilian Orellana (hereinafter “Plaintiff”),
on the one hand, and Don Pollo of Bethesda, Inc., and Farzin Sharghi Namin
(hereinafter “Defendants”), on the other hand, on April 6, 2021, in accordance
with the following Recitals, Terms, and Conditions:

                                RECITALS
       WHEREAS, Plaintiff alleges that she was formerly an employee of De-
fendants;
       WHEREAS, Plaintiff has alleged that Defendants violated the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the Maryland Wage and Hour
Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-401 et seq.; and the Mary-
land Wage Payment and Collection Law (“MWPCL”), Md. Code, Lab. & Empl.
Art., § 3-501 et seq.
       WHEREAS, Plaintiff filed a lawsuit captioned Orellana v. Don Pollo of
Bethesda, Inc., et al., Case No. 8:20-cv-02795-PWG (hereinafter the “Law-
suit”), which Lawsuit and its claims are hereinafter collectively referred to as
“those Certain Claims”;
       WHEREAS, Defendants deny all allegations of those Certain Claims;
and
       WHEREAS, the parties have agreed to resolve all of their respective dif-
ferences regarding the Lawsuit, those Certain Claims, and any claims regarding
the employment of Plaintiff.
 Case 8:20-cv-02795-PWG Document 9-1 Filed 04/06/21 Page 2 of 8
                CONFIDENTIAL SETTLEMENT AND RELEASE




       WITNESSETH NOW, THEREFORE, Plaintiff and Defendants agree
as follows:

              SETTLEMENT TERMS AND CONDITIONS

   1. CONSIDERATION
       Defendants agree to pay the total sum of $17,166.67, which payment is
the full monetary consideration for this Agreement. Timely payment is a mate-
rial term of this settlement agreement. Payments shall be made as follows, and
delivered to DCWageLaw via wire transfer:
                Received by:      Payable to:       Amount:
                April 20, 2021 “DCWageLaw” $17,166.67



   2. SCOPE OF RELEASE
       Plaintiff acknowledges and agrees that the acceptance and receipt of such
consideration as described in Paragraph 1 terminates all controversies of any
nature whatsoever between Plaintiff and Defendants as of the date of this Agree-
ment, including but not limited to the Lawsuit and those Certain Claims, or any
other claims relating in any way to Plaintiff’s employment with Defendants.
Counsel for Plaintiff agrees to file a Stipulation of Dismissal with prejudice of
the Lawsuit within five (5) business days of the delivery of the payment de-
scribed in Paragraph 1 of this Agreement.




                                       2
 Case 8:20-cv-02795-PWG Document 9-1 Filed 04/06/21 Page 3 of 8
                 CONFIDENTIAL SETTLEMENT AND RELEASE




   3. RELEASE
       In exchange for the acceptance and receipt of such consideration as de-
scribed in Paragraph 1, and for other good and valuable consideration, each
Party, for itself and its respective past, present or future predecessors, successors
and assigns, parent entities, subsidiaries, affiliates, insurers, independent con-
tractors, attorneys, servants, agents, and employees, personal representatives,
heirs and assigns, hereby releases, holds harmless, and forever discharges all
other Parties to this Agreement and their respective past, present or future, pre-
decessors, successors and assigns, parent entities, subsidiaries, affiliates, insur-
ers, independent contractors, attorneys, servants, agents, and employees, per-
sonal representatives, heirs and assigns, from any and all claims, causes of ac-
tion, suits, damages, expenses, costs, tax liabilities, attorney’s fees and liabilities
of every kind or nature whatsoever, whether direct or indirect, known or un-
known, suspected or unsuspected, claimed or concealed, contingent or non-con-
tingent, as of the date of this Agreement.
       The claims, complaints, and causes of action released above include, but
are not limited to the Lawsuit, any claims Plaintiff or Defendants may have re-
lating in any way to Plaintiff's employment with Defendants, including without
limitation any and all claims that Plaintiff might have arising under the Fair La-
bor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the Maryland Wage and
Hour Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-401 et seq.; and the
Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code, Lab. &
Empl. Art., § 3-501 et seq., and any other applicable federal, state, local, munic-




                                          3
 Case 8:20-cv-02795-PWG Document 9-1 Filed 04/06/21 Page 4 of 8
                 CONFIDENTIAL SETTLEMENT AND RELEASE




ipal, constitutional, or civil rights law, any common law, employment law, stat-
utes, wrongful discharge statutes or rights of actions, human rights, rules, ordi-
nances, and laws, as amended. However, the parties agree that this Agreement
shall not be construed to waive any claims, such as workers compensation or
unemployment insurance, that cannot be waived by law.

   4. NO ADMISSION OF LIABILITY
       Plaintiff acknowledges and understands that Defendants expressly deny
any and all liability of each and every sort to Plaintiff and expressly deny any
legal responsibility to Plaintiff that was not fulfilled. It is further expressly un-
derstood and agreed by Plaintiff that this Agreement is made for purely eco-
nomic reasons to terminate any and all disputes of any nature whatsoever be-
tween Plaintiff and Defendants as of the date of this Agreement, including but
not limited to any controversies relating in any way to Plaintiff's employment
with Defendants. Plaintiff understands and agrees that neither the payment of
any sums of money nor this Agreement shall constitute or be construed as an
admission of any liability on the part of Defendants, who expressly deny any
wrongdoing or liability of any kind.

   5. CONFIDENTIALITY
       Plaintiff agrees to treat the negotiation of this Agreement as absolutely
secret and confidential, unless legally obligated to disclose such information
through means of a subpoena or court order, or unless such disclosure is neces-
sary for income tax purposes or for payment of any liens. If a third party, ex-
cluding any immediate family member, inquiries about the status or result of




                                         4
 Case 8:20-cv-02795-PWG Document 9-1 Filed 04/06/21 Page 5 of 8
                 CONFIDENTIAL SETTLEMENT AND RELEASE




this matter, the Parties agree to respond only that, “the matter was resolved.”
The Parties agree that in the event that either of them receives a subpoena or
other legal demand for production of the Agreement or disclosure of its terms,
the receiving Party shall promptly inform the other Parties, within ten (10) days,
to give those Parties a chance to file an opposition or objection to such produc-
tion or disclosure before the receiving Party complies with the subpoena or other
legal request.

   6. WARRANTIES
       Plaintiff expressly agrees that this Agreement contains a full settlement
and is fair, adequate, and reasonable. Plaintiff understands that this settlement
is intended to resolve all disputes of any nature between Plaintiff and Defend-
ants as of the date of this Agreement.
       Plaintiff warrants that she has full knowledge of the terms, conditions,
and effect of this Agreement and of Plaintiff's obligations under this settlement.
Plaintiff acknowledges that the terms of this Agreement are contractual and that
no representations of fact or law or warranties concerning the same have been
made to Plaintiff by Defendants. Plaintiff warrants that no other promise or in-
ducement has been made or offered to Plaintiff, except as set forth in this Agree-
ment, and warrants that this Agreement is executed without reliance upon any
statements other than those contained herein.
       In accepting the terms of this Agreement, Plaintiff represents that she has
carefully read and understand the terms of this Agreement, and Plaintiff signs
this Agreement of her own free will.




                                         5
 Case 8:20-cv-02795-PWG Document 9-1 Filed 04/06/21 Page 6 of 8
                 CONFIDENTIAL SETTLEMENT AND RELEASE




   7. CHOICE OF LAW AND FORUM
       This Agreement shall be governed and construed in accordance with the
laws of Maryland.

   8. VENUE
   Any legal suit, action, or proceeding arising out of or based upon this Agree-
ment shall be instituted in the State of Maryland or the courts of the State of
Maryland, in the County where the party against whom the action to enforce is
filed is living, working, or conducts business, and each party irrevocably sub-
mits to the jurisdiction of such courts in any such suit, action, or proceeding.
Service of process, summons, notice, or other document by certified mail in ac-
cordance with the Maryland Rules of Civil Procedure, Rule 2-126 (a) shall be
effective service of process for any suit, action, or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to venue of any suit, action, or proceeding in such courts and irrevocably waive
and agree not to plead or claim in any such court that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient fo-
rum.

   9. CONSTRUCTION
       The terms of this Agreement are not to be construed against the party
preparing it but are to be construed as if all of the parties hereto prepared it. If
any provision of this Agreement is determined to be invalid or unenforceable,
the parties hereto agree that the invalid or unenforceable provisions shall be




                                         6
 Case 8:20-cv-02795-PWG Document 9-1 Filed 04/06/21 Page 7 of 8
                 CONFIDENTIAL SETTLEMENT AND RELEASE




modified to the extent reasonably necessary to preserve the rights and obliga-
tions of the parties and the terms of this Agreement.

   10. ATTORNEY’S FEES AND COSTS
       If any party sues the other for enforcement or breach of this Agreement, the

prevailing party shall receive its reasonable attorney’s fees and costs for pursuing

or defending said action. Attorney’s fees will be computed pursuant to the Laffey

matrix, maintained by the U.S. Attorney for the District of Columbia, and approved

in Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983) and updated

to account for the current market hourly rates for attorney’s services.

   11. SIGNATURE IN COUNTERPARTS
       This Agreement may be signed in any number of counterparts. Each
counterpart will be considered an original. Together, all counterparts form one
single document.


       IN WITNESS WHEREOF, we, Lilian Orellana; Farzin Sharghi
Namin; Don Pollo of Bethesda, Inc., set our hands and seals, evidencing our
respective agreement to all of the terms of this Agreement.




  4/6/2021
_____________________                 _____________________________
                                          ID SmAW8zismFCTmGcn5nEWEwcU (SEAL)
Date                                  Lilian Orellana




                                         7
Case 8:20-cv-02795-PWG Document 9-1 Filed 04/06/21 Page 8 of 8
